Citation Nr: 0206565	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for 
anxiety/depression.  The veteran subsequently perfected this 
appeal.

In January 1997, the Board remanded this case for additional 
development and further adjudication.  The case has since 
returned to the Board.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
psychiatric disability (nervous condition) in June 1981; 
the veteran was notified of this decision but did not 
perfect an appeal.

2. Since the June 1981 rating decision, additional medical 
evidence has been added to the record which indicates the 
veteran underwent a psychiatric evaluation during service.  
Additional evidence also indicates that the veteran has 
been diagnosed with anxiety/depression.  This medical 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The June 1981 decision, wherein the veteran's claim of 
entitlement to service connection for a psychiatric 
disability was denied, is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 
currently 38 U.S.C.A. § 7105 (West 1991 & Supp.2001); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2. New and material evidence has been submitted since the 
final June 1981 decision and the claim of entitlement to 
service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen and further 
develop the veteran's claim, a remand solely for a 
consideration of the new law's implications would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In June 1981, the RO denied service connection for a nervous 
condition, essentially based on findings that the veteran's 
service records were negative for the claimed disability and 
the VA examination indicated a personality disorder.  The 
veteran did not appeal this decision and it is final.  See 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980); currently 38 U.S.C.A. § 7105 (West 1991 & Supp.2001); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2001).  Thereafter, the 
veteran attempted to reopen his claim and in February 1983, 
was notified that no further action could be taken as there 
was no submission of new and material evidence.  In August 
1995, the RO denied service connection for 
anxiety/depression.  In January 1997, the Board remanded this 
case for additional development and a determination as to 
whether new and material evidence had been submitted.  In a 
November 2001 supplemental statement of the case (SSOC), the 
RO determined that new and material evidence had been 
submitted and subsequently, denied the claim on the merits.  
As explained below, the Board agrees that new and material 
evidence sufficient to reopen the veteran's claim has been 
submitted.

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
The Board is required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the June 1981 decision, the record contained 
the veteran's service medical records, a June 1981 VA 
examination report, and private and VA treatment records.  
Service medical records indicate that in June 1978, the 
veteran had a psychiatric admission at Darnell Army Hospital.  
No additional information related to that admission was 
included in the service medical records.  On a Report of 
Medical History dated in December 1978, the veteran reported 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  On clinical evaluation for separation in 
December 1978, no psychiatric abnormalities were noted.

An August 1979 VA Medical Certificate and History indicates 
the veteran was seen with complaints of anxiety, nervousness 
and irritability since service.  Diagnosis appears to be 
anxiety and depressive reaction.  On VA examination in June 
1981, the veteran was diagnosed with an antisocial 
personality disorder.

Since the June 1981 rating decision, evidence added to the 
record includes the following: 1) records from Darnell Army 
Hospital at Ft. Hood, Texas; and 2) VA outpatient records 
from approximately February 1992 to April 1994.

Records from Darnell Army Hospital indicate that on June 14, 
1978, the veteran presented with severely depressed mood, and 
suicidal and homicidal ideation.  He reported visual and 
auditory hallucinations for 8 months.  The veteran was 
referred for psychiatric admission by his platoon leader who 
noticed a gradual, progressive deterioration in performance.  
Marital and familial problems were also noted.  The veteran 
was discharged on June 15, 1978, with the following 
diagnosis:
 
Situational stress, acute.  Stress - 
minimal, routine military duty.  
Predisposition - undetermined.  
Impairment - none.  

A February 1992 VA outpatient record indicates that the 
veteran requested a psychiatric interview due to various 
complaints, including nervousness and irritability.  
Diagnosis was rule out residual schizophrenia and rule out 
depressive disorder, not otherwise specified.  A March 1994 
VA outpatient record indicates the veteran was seen for 
complaints of being desperate and anxious with "bad ideas in 
his head."  Assessment was anxiety/depression.  

The Board finds the additional service medical records and VA 
outpatient records to be new, as they have not been 
previously considered.  The Board also finds the evidence to 
be material.  The records from Darnell Army Hospital 
establish that the veteran was evaluated during service for 
complaints of depression and the VA outpatient records 
establish that the veteran received treatment for a 
psychiatric disability.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran has a 
current psychiatric disability which is related to his period 
of service or events therein, and to be of such significance 
that it must be considered together with all of the evidence 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disability is 
reopened.

Since the veteran's claim for service connection for a 
psychiatric disability has been reopened, the Board must 
address the merits of the service connection claim.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability, the appeal is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

